DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note - Petition
A petition was filed on 12/26/18. The petition was accepted on 08/16/19. 

Drawings and Specification
In view of the specification amendments of 08/01/19, the drawings of 03/01/17 are hereby accepted.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

With respect to step 1 of the patent subject matter eligibility analysis, the claims are directed to a process, machine, manufacture, or composition of matter. Independent claim 1 is directed to a method for stuck pipe prediction, which is a process. 

With respect to step 2A, prong one, the following limitations recite abstract ideas (Limitations from independent claim 1 cited, but independent claims 9 and 16 recite similar limitations. All other claims depend on independent claims 1, 9, and 16):
generating a linear regression model (A linear regression model represents a mathematical operation that is defined by mathematical calculations.)
calculating, based on the linear regression model (This is a mathematical calculation.)
determining whether the current hook load reading is greater than the normal hook load value, which is obtained based on the linear regression model (A determination based on comparing whether one data value is greater than another data value is an evaluation that can be performed in the human mind.)

With respect to step 2A, prong two, the following limitations are considered “additional elements,” but they are not additional elements that integrate the judicial exception into a practical application (Limitations from independent claim 1 cited, but 
by at least one computing device (Using a computer as a tool to perform an abstract idea is not indicative of integration into a practical application (See MPEP 2106.05(f)).)
associated with a pipe located in a well, based at least in part on a plurality of hook load readings each corresponding to a respective one of a plurality of bit depths (This limitation represents a general linking of the use of the judicial exception to a particular technological environment or field of use, which is not indicative of integration into a practical application (See MPEP 2106.05(h)).)
a normal hook load value of the pipe at a current bit depth (This represents data that generally links the use of the judicial exception to a particular technological environment or field or use.)
obtaining, by the at least one computing device, a current hook load reading at the current bit depth (This limitation merely uses a computer as a tool to obtain data for the abstract data processing operations. Merely using a computer as a tool to perform the abstract idea is not indicative of integration into a practical application.)
generating, by the at least one computing device, an indication of a risk of the pipe being a stuck pipe in response to the current hook load reading being greater than the normal hook load value (This limitation merely uses a computer as a tool to perform the abstract idea. Data is obtained and 

With respect to step 2B, the claims do not recite additional elements that amount to significantly more than the judicial exception. The claimed invention does not add significantly more because, as discussed above in step 2A, prong two, the claims do nothing more than use a computer as a tool to perform an abstract idea or generally link the use of the judicial exception to a particular technological environment or field of use. From a big picture perspective, the claims as a whole are merely using a computer to acquire data, process that data, and then output some sort of data result. Such operations are well-understood, routine, and conventional.

As such, independent claims 1, 9, and 16 do not qualify as eligible subject matter under 35 U.S.C. 101. 

For similar reasons, the dependent claims also do not qualify as eligible subject matter under 35 U.S.C. 101.
Dependent claims 2, 10, and 17 generally link the use of the judicial exception to a particular technological environment or field of use. No specifics are given as the how the linear regression model works. All that 
Dependent claims 3, 11, and 18 merely use a computer as a tool to perform an abstract idea. The claims merely makes a general statement of filtering without giving any details as to how filtering takes place. The general process of filtering is nothing more than abstract data processing. The claims are not indicative of integration into a practical application.
Dependent claims 4, 12, and 19 merely use a computer as a tool to perform an abstract idea. The claims make a general statement of generating the linear regression model in response to obtaining a number of hook load readings meeting a predefined threshold. This is nothing more than abstract data processing. The claims are not indicative of integration into a practical application.
Dependent claims 5, 13, and 20 generally link the use of the judicial exception to a particular technological environment or field of use. No specifics are given as the how the linear regression model works. All that is stated is that the linear regression model further comprises obtaining the plurality of hook load readings from a plurality of wells distinct from a well from which the first hook load reading is obtained. This merely links the general concept of a linear regression model with the technological 
Dependent claim 6 merely provides a data point for abstract computer processing. It is not indicative of integration into a practical application.
Dependent claims 7 and 14 are further directed to a form of abstract data processing using a type of mathematical technique. They are not indicative of integration into a practical application.
Dependent claims 8 and 15 are further directed to a form of abstract data processing using a type of mathematical technique. They are not indicative of integration into a practical application.

As such, the dependent claims also do not qualify as eligible subject matter under 35 U.S.C. 101.
In the applicant’s response of 08/01/19, the applicant argued that the examiner failed to consider the claims as a whole when making the 101 rejection. This argument is rendered moot in view of the modified 101 rejection above, which clearly demonstrates which limitations are considered abstract and which limitations are considered “additional elements” that are not indicative of integration into a practical application. Also, as explained above, the claims “as a whole” are completely directed to operations performed by a computer. The computer obtains the data, processes the data, and then outputs a result of the data processing in the form of a risk indication. Although the claims generally mention the technological environment of pipes in a well, the claims do not affirmatively claim any structural elements or how the structural 
The applicant also argues that the claims use the linear regression model and the step of determining for signaling when a pipe that is lowered into a well in the oil and gas filed may be stuck as being a critical problem for well bore stability, and also that the cost of fixing such a stuck pipe is high in the oil and gas industry. 
In response, the examiner notes that there is a difference between an improvement to technology and an improvement to a judicial exception itself. Here, the core of the applicant’s improvement is in the use of the linear regression model, which is an abstract mathematical concept. Getting better data as a result of using “better math” is not an improvement in the technology, so much as it is an improvement in the judicial exception itself. By itself, this type of improvement is not indicative of integration into a practical application. If the claims affirmatively claimed changes in the structural elements of the drilling system as a result of the “better math,” then there might be an improvement to the technology. But merely collecting data, processing data, and outputting a data result that stays on the computer is not considered an improvement that is indicative of integration into a practical application.

Examiner’s Note - Allowable Subject Matter
	With respect to independent claim 1, the below limitations were not found, taught, or disclosed by the prior art. Independent claims 9 and 16 contain similar limitations. All other claims depend on independent claims 1, 9, and 16.
determining, by the at least one computing device, whether the current hook load reading is greater than the normal hook load value, which is obtained based on the linear regression model 
generating, by the at least one computing device, an indication of a risk of the pipe being a stuck pipe in response to the current hook load reading being greater than the normal hook load value
Mason et al (US PgPub 20140260592) teaches forecasting differential sticking (i.e. stuck pipe) using hook load values (see figure 7). Mason also teaches using a linear regression model (see paragraph 0123). However, Mason teaches comparing a rolling average of friction values against a threshold (paragraph 0095). It does not explicitly teach determining whether the current hook load reading is greater than the normal hook load value, which is obtained based on the linear regression model. Niemeyer et al (US PgPub 20090125239) teaches general comparison of prediction data to test set data (see figure 4; paragraph 0057). Niemeyer also mentions hook load (paragraph 0042), but it does not teach determining whether current hook load reading is greater than normal hook load value, nor does it teach generating an indication of risk in response to current hook load reading being greater than normal hook load value. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hamdan et al (US PgPub 20050206378) discloses rock properties prediction, categorization, and recognition from NMR echo-trains using linear and nonlinear regression.
Pena et al (US PgPub 20130127900) discloses an interface for controlling and improving drilling operations.
Bordoloi et al (US PgPub 20150060054) discloses modeling and production of tight hydrocarbon reservoirs.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Catherine T. Rastovski/Primary Examiner, Art Unit 2862